1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Alejandro Lopez

6                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                        FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                           )       Case No.1:18-cr-00260-DAD-BAM-1
9                                                        )
                                   Plaintiff,            )
10                                                       )       STIPULATION AND
             v.                                          )       ORDER TO CONTINUE
11                                                       )       CHANGE OF PLEA HEARING
                                                         )       AND TO EXCLUDE TIME FROM
12                                                       )       DECEMBER 2, 2019
                                                         )       TO JANUARY 13, 2020
13                                                       )
     ALEJANDRO LOPEZ,                                    )
14                                                       )
                                   Defendant,            )
15                                                       )

16
     TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
17
     KAREN ANN ESCOBAR, A.U.S.A.; ALL COUNSEL ENTITLED TO RECEIVE
18

19   NOTICE; THE CLERK OF THE ABOVE COURT; AND THE HONORABLE JUDGE

20   BARBARA A. McAULIFFE PRESIDIING IN SAID COURT:
21           IT IS HEREBY STIPULATED by and between the parties hereto through,
22
     Attorney for plaintiff; Karen Ann Escobar and Arturo Hernandez-M., Attorney for
23
     defendant Alejandro Lopez, that the change of plea hearing now set for December 2,
24
     2019, be continued and time be excluded from December 2, 2019 to January 13,
25

26   2019.

27           This request is made jointly by the government and defense in order to

28
                                                             1
     accommodate Defense Counsel Arturo Hernandez-M as he requires additional time to
1    review the plea agreement and peddling issues with Mr. Lopez
2

3
            The parties agree that the interest of justice is served by granting this
4
     continuance and outweighs the best interests of the public and the defendant in a
5

6    speedy trial. 18 U.S.C. § 3161(h)(7)(A). Further, the parties agree that time within

7    which the trial of this case must be commenced under the Speedy Trial Act should

8    therefore be excluded from December 2, 2019, up to and including January 13, 2020
9
     at 1:00 p.m.
10
                                                           Respectfully submitted,
11

12                                                         /s/ Karen Ann Escobar
     Date: November 27,2019                                 _____________________________
13
                                                           Karen Ann Escobar
14                                                         Attorney for Plaintiff, U.S.A.

15
     Date: November 27, 2019                                /s/ Arturo Hernandez -M
16                                                         ARTURO HERNANDEZ-M
                                                           Attorney for Defendant
17
                                                           Alejandro Lopez
18

19

20

21

22

23

24

25

26

27

28
                                                            2
1

2

3
                                   IN THE UNITED STATES DISTRICT COURT
4                                FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            FRESNO DIVISION
5

6    UNITED STATES OF AMERICA,                       )           NO. 1:18-cr-00260-DAD-BAM-1
                                                     )
7                       Plaintiff,                   )
                                                     )           CERTIFICATE OF SERVICE
8    vs.                                             )
                                                     )
9                                                    )
                                                     )
10                      Defendant.                   )
                                                     )
11    ALEJANDRO LOPEZ,                               )
                                                     )
12

13

14          This is to certify that on the November 27, 2019, I electronically transmitted the foregoing
     document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
15   Electronic Filing to the following ECF registrants:

16
     U.S.A Karen Ann Escobar
17

18
            All Other Counsel entitled to notice by E-Notice in this case
19

20                                                        /s/ Arturo Hernández-M.
                                                          _________________________
21                                                        Declarant Arturo Hernandez-M.
                                                          Attorney for Defendant
22                                                        Alejandro Lopez
23

24

25

26

27

28
                                                           3
1
                                                    ORDER
2
              The Court, having received, read, and considered the stipulation of the parties, and
3
     upon clarification from defense counsel, good cause appearing therefrom, adopts the
4

5    stipulation of the parties in its entirety as its order. The change of plea currently set for

6    December 2, 2019 is VACATED. The Court sets this matter for a Status Conference on
7    January 13, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe.
8
              The Court orders that the time from December 2, 2019, up to and including
9
     January 13, 2020, shall be excluded from computation of time within which the trial of
10
     this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §
11

12   3161(h)(7)(A).

13

14            IT IS SO ORDERED.
15
     Dated:      November 27, 2019                                /s/ Barbara    A. McAuliffe
16                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                             4
